Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive. 
The Applicant argues that the elevated ridge (206) of Meridew is not a hollow elongated profile element. This argument is considered moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection for teaching a hollow element does rely on Beaubien et al. (U.S. Patent No. 10,433,965), which was used in the previous rejection of claim 7.
Additionally, the Applicant argues that Meridew fails to teach an implant wherein the end faces of the at least one profile element are “fixed to said joint section, to one of the attachment sections, or to another profile element of the frame structure.” The Examiner respectfully disagrees. As shown in Fig. A (derived from Meridew Fig. 5), the end faces of the profile element (206) are fixed to the attachment section (220) as they are both parts of the same component (Figs. 3a and 4a).
Furthermore, the Applicant argues that the plate element and the profile element of Meridew are not integrally formed. The examiner respectfully disagrees. Dictionary.com (“Integral,” Dictionary.com, 04/01/2016), defines integral as “of, relating to, or belonging as a part of the whole; constituent or component.” The plate element (104) and the profile element (206) are both individual components belonging to the assembly overall and are therefore integrally formed. Additionally, the plate element fills in the gap formed by the frame element (206), creating one integral shape.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites the limitation that the at least one plate element and the at least one hollow profile element are integrally formed. The specification discloses that these components may be joined by welding, however it does not disclose that they are specifically integrally formed. Therefore, there is lack of support in the written description for this limitation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 7 requires that “the at least one profile element of the frame structure is configured as a hollow profile, at least in sections.” Claim 1 already contains the limitation that the profile element be hollow. An additional limitation that the profile element must be hollow does not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, 7-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meridew (U.S. Patent No. 8,597,365 B2) in view of Gelaude et al. (U.S. Patent No. 9,808,261 B2) and de Beaubien et al. (U.S. Patent No. 10,433,965 B2).
Regarding claim 1, Meridew discloses an implant for reconstructing an acetabulum and at least part of a pelvic structure of a patient, said implant comprising: a frame structure (202) embodied by at least one first profile element (206) for transferring joint forces; wherein the at least one profile element (206) is elongated and has two end faces (as shown in Fig. A, derived from Fig. 5), a joint section (102), which forms at least part of an artificial acetabulum; at least two attachment sections (220)  for attaching the implant to bone tissue, wherein a first attachment section is provided for attachment to an ilium; and at least one plate element (104, 106, and 108) for supporting internal organs, wherein a circumferential edge of the at least one plate element (104, 106, and 108) is surrounded by the frame structure (202) at least in sections, wherein the at least one plate element (104, 106, and 108) and the at least one profile element (206) of the frame structure (202) are integrally formed, as they are both individual that belong to the implant assembly as a whole. Additionally, Meridew discloses that the at least one plate element (104, 106, and 108) and the frame structure (202) are designed to allow for the replacement of the acetabulum of the pelvic structure, and that the end faces (as shown in Fig. A) of the at least one profile element (206) are fixed to one of the attachment sections (220) as they are both parts of the same component (Figs. 3a and 4a).
Additionally, regarding the limitation that “and the at least one profile element of the frame structure are integrally formed” only the product will be examined. (Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP 2113).  To the extent that the process steps further define the structure of the device, they have been considered.  In the instant case, none of the process steps recited in claim 1 further define or add any structural limitations to the component.

    PNG
    media_image1.png
    575
    668
    media_image1.png
    Greyscale

Meridew does not disclose that a second attachment section is provided for attachment to a pubis. Gelaude et al. does disclose an implant with a second attachment section provided for attachment to a pubis (19).  Meridew and Gelaude et al. are analogous as both disclose an implant for reconstructing an acetabulum and at least part of a pelvic structure. It would have been obvious to one skilled in the art at the time of filing to have modified Meridew with Gelaude et al. to have the implant disclosed by Meridew with an additional attachment provided for attachment to the pubis as disclosed by Gelaude et al. in order to ensure the replacement of the pubis and match patient bone geometry (col. 5, lines 6-17).
Additionally, Meridew does not teach that the at least one profile element (206) is hollow. However, it is well known in the art that a prosthesis can be improved upon by being made hollow, as exemplified by de Beaubien et al., which discloses a hip replacement with a hollow portion (col. 25, lines 61-65). Making a component of a prosthetic hollow improves it by reducing the weight and mass of the prosthetic (col. 25, lines 61-65), which reduces pressure on the attached body part. It would have been 
Regarding claim 2, the present combined citation discloses the implant according to claim 1. Additionally, Meridew discloses a second frame structure (202) embodied by at least one profile element (206) to replace at least part of an ischium (Figs. 3C and 7).
Regarding claim 3, the present combined citation discloses the implant according to claim 2. Additionally, Meridew discloses that the second frame structure further comprises a plate element (108) and an attachment section (220). 
Regarding claim 5, the present combined citation discloses the implant according to claim 1. Additionally, Meridew discloses that the joint section (102) comprises an approximately hemispherical recess (Fig. 2), into which a universal socket with an articular surface can be inserted (col. 5, lines 25-27). Additionally, the limitation that the hemispherical recess forms an articular surface is a functional limitation, and while it has been considered, it has been found to hold no patentable weight.
Regarding claim 7, the present combined citation discloses the implant according to claim 1. Additionally, according to the present combined citation, the at least one profile element (206) of the frame structure (202) is configured as a hollow profile, at least in sections.
Regarding claim 8, the present combined citation discloses the implant according to claim 1. Additionally, Meridew discloses that at least one attachment section (220) of the at least two attachment sections (220) is provided with at least one connecting element (210A-C) for a fastening element.  
Regarding claim 9, the present combined citation discloses the implant according to claim 1. Additionally, Meridew discloses that at least one plate element (104, 106, and 108) abuts an attachment section (220) and a joint section (102), at least in sections.
Regarding claim 10, the present combined citation discloses the implant according to claim 1. Additionally, Meridew discloses that substantially two curved profile elements (206 of 200B and 200C) are provided for transferring the joint forces from the joint section (102), wherein the profile elements (206 of 200B and 200C) are each connected at one end to an attachment element (220) and, at a second end opposite the one end, to the joint section (102), wherein the first and second end of each of the profile elements point in opposite directions.  
Regarding claim 18, the present combined citation discloses the implant according to claim 8. Additionally, Meridew discloses that the at least one connecting element (210A-C) comprises a through hole.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meridew (U.S. Patent No. 8,597,365 B2) in view of Gelaude et al. (U.S. Patent No. 9,808,261 B2) and de Beaubien et al. (U.S. Patent No. 10,433,965 B2), and further in view of Melozzi (U.S. Patent No. 9,700,418 B2).
Regarding claim 4, the combined citation of Meridew in view of Gelaude et al. discloses the implant according to claim 1. Meridew does not disclose that at least one attachment section of the at least two attachment sections comprises, at least in sections; an osseointegrative bone contact surface
Regarding claim 16, present combined citation discloses the implant according to claim 4. Meridew does not disclose that the osseointegrative bone contact surface comprises a trabecular structure. Melozzi does disclose a prosthesis with an osseointegrative bone contact surface (L) which comprises a trabecular structure (col. 8, lines 4-8) in order to allow regenerated bone to grow and ensure a secondary stability of the prosthesis (col. 7 line 67 – col. 8 line 8). Meridew and Melozzi are analogous as both disclose bone interfacing hip prosthesis. It would have been obvious to one skilled in the art at the time of filing to have further modified Meridew in view of Gelaude et al. with Melozzi, resulting in the implant according to claim 4 wherein the osseointegrative bone contact surface comprises a trabecular structure to improve stability of the prosthesis.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meridew (U.S. Patent No. 8,597,365 B2) in view of Gelaude et al. (U.S. Patent No. 9,808,261 B2) and de Beaubien et al. (U.S. Patent No. 10,433,965 B2), and further in view of Perrow et al. (U.S. Patent No. 8,361,126 B2).
Regarding claims 6 and 17, the combined citation of Meridew in view of Gelaude et al. discloses the implant according to claim 1. It does not disclose that the at least one profile element or all profile elements are free from sharp edges. Perrow et al. discloses a bone plate implant analogous to that of Meridew. Perrow et al. discloses that the edges of the implant are rounded to minimize damage to surrounding tissue (col. 9, lines 3-5). It would have been obvious to one skilled in the art at the time of filing to have modified the implant of Meridew in view of Gelaude with the teachings of Perrow et al. by making all profile elements rounded in order to minimize damage to surrounding tissue. This would result in the implant of claim 1 wherein at least one profile element and all profile elements are free from sharp edges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774